Matter of Landyn H. (Matthew H.) (2017 NY Slip Op 07367)





Matter of Landyn H. (Matthew H.)


2017 NY Slip Op 07367


Decided on October 19, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 19, 2017

523888

[*1]In the Matter of LANDYN H., Alleged to be a Neglected Child. CORTLAND COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; MATTHEW H., Respondent. ATTORNEY FOR THE CHILD, Appellant.

Calendar Date: September 6, 2017

Before: Peters, P.J., Garry, Rose, Aarons and Rumsey, JJ.


Lisa K. Miller, McGraw, attorney for the child, appellant.
Stacy L. Banewicz, Cortland County Department of Social Services, Cortland, for Cortland County Department of Social Services, respondent.

Rose, J.

MEMORANDUM AND ORDER
Appeal from an order of the Family Court of Cortland County (Ames, J.), entered May 3, 2016, which, in a proceeding pursuant to Family Ct Act article 10, temporarily removed the subject child from respondent's custody.
Petitioner commenced this neglect proceeding in March 2016 to remove the child (born in 2015) from respondent's care based
upon allegations that respondent was an active drug user. That same day, Family Court temporarily removed the child from respondent's care and placed the child with his maternal aunt and uncle pending a hearing. After a fact-finding hearing pursuant to Family Ct Act § 1027, Family Court continued the child's temporary removal and placement. The attorney for the child now appeals.
During the pendency of this appeal, Family Court issued an order of fact-finding and disposition that included a finding of neglect against respondent, returned the child to respondent's care and suspended judgment subject to various terms and conditions. In light of [*2]this subsequent order, the appeal from the temporary order is moot (see Matter of Jadalynn HH. [Roy HH.], 135 AD3d 1089, 1089 [2016]; Matter of Mary YY. [Albert YY.], 98 AD3d 1198, 1198 [2012]), and we find that the exception to the mootness doctrine does not apply (see Matter of Michael A. [Patricia A.], 79 AD3d 1230, 1231 [2010]).
Peters, P.J., Garry, Aarons and Rumsey, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.